                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF ILLINOIS

 PATRICK PURSLEY,                                  )
                                                   )          Case No. 3:18-cv-50040
              Plaintiff,                           )
                                                   )          Hon. Philip G. Reinhard,
              v.                                   )          District Judge
                                                   )
 THE CITY OF ROCKFORD, et al.,                     )          Hon. Lisa Jensen,
                                                   )          Magistrate Judge
              Defendants.                          )

          STATUS REPORT REGARDING COMPLETION OF DEPOSITION
        OF MARVIN WINDHAM AND MOTION FOR RULE TO SHOW CAUSE

       Plaintiff PATRICK PURLSEY, through his attorneys, respectfully submits the following

status report regarding the deposition of Marvin Windham and Plaintiff’s motion for a rule to

show cause (Dkt. 156):

       1.      Third-party witness Marvin Windham was scheduled to give a deposition on

December 5, 2019. After Mr. Windham did not appear for his deposition, Plaintiff filed a motion

for a rule to show cause why Mr. Windham should not be held in contempt for failing to appear

at his deposition. Dkt. 156. This Court ordered Plaintiff to serve a copy of the motion on

Mr. Windham. Dkt. 158. After granting Plaintiff an extension of time to serve Mr. Windham,

this Court set the hearing on the motion for the rule to show cause for February 10, 2020.

Dkt. 161

       2.      This Court also directed the parties to inform the Court if the motion for the rule

to show cause was resolved before February10, 2020. Dkt. 164.

       3.      This status report is to notify the court that the parties completed their deposition

of Mr. Windham on February 6, 2020, and therefore Plaintiff’s motion for a rule to show cause

has been resolved.
                                     RESPECTFULLY SUBMITTED,

                                     PATRICK PURSLEY


                               BY:   /s/ Rachel Brady
                                     One of Plaintiff’s Attorneys

Jon Loevy
Roshna Bala Keen
Rachel Brady
LOEVY & LOEVY
311 N. Aberdeen St., 3rd Fl.
Chicago, IL 60607
(312) 243-5900
brady@loevy.com

Ashley Waddell Tingstad
Hooper Hathaway, P.C.
126 S. State St.
Ann Arbor, MI 48104
(734) 662-4426
atingstad@hooperhathaway.com
Attorneys for Plaintiff




                                        2
                                CERTIFICATE OF SERVICE

       I, Rachel Brady, an attorney, certify that on February 6, 2020, I filed the foregoing status

report using the Court’s CM/ECF system, which will send an electronic notice of filing to all

counsel of record via electronic mail.


                                                     /s/ Rachel Brady
                                                     One of Plaintiff’s Attorneys




                                                 3
